Citation Nr: 1426060	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  09-43 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for degenerative joint disease of the lumbar spine, claimed as a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Counsel

INTRODUCTION

The Veteran served on active duty from August 1966 to June 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which denied reopening the Veteran's claim of entitlement to service connection for a low back disability. 

In August 2011, the Veteran testified via videoconference before the undersigned Veterans Law Judge, seated at the Board's Central Office in Washington, D.C.  A transcript of the hearing has been associated with the claims file. In January 2012, the Board reopened the Veteran's claim on the basis that new and material evidence had been submitted, and remanded the claim for additional development. Review of the VA paperless claims processing systems reveals additional documents pertinent to the present appeal, specifically, updated VA treatment records and a January 2014 brief of the Veteran's representative.

In an undated statement, the Veteran alleged that the RO's August 1983 rating decision that first denied service connection for a low back disability was the product of clear and unmistakable error (CUE). It does not appear that the RO has adjudicated the Veteran's claim. While the Board herein grants service connection for a low back disability, the RO will assign the effective date of such subsequent to its adjudication of the CUE claim and the Board need not consider the claims inexplicably intertwined. Further, in July 2001, the Veteran filed a claim for service connection for burns and eye and lung irritation. While the RO sent the Veteran a July 2002 letter acknowledging his claims, it does not appear that such were adjudicated. The Board does not have jurisdiction over the raised claims and they are referred to the RO for appropriate development and consideration. See Godfrey v. Brown, 7 Vet. App. 398 (1995).




FINDING OF FACT

Resolving all doubt in favor of the Veteran, degenerative joint disease of the lumbar spine, claimed as a low back disability, was incurred during active service.


CONCLUSION OF LAW

The criteria for service connection for degenerative joint disease of the lumbar spine, claimed as a low back disability, have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist the Appellant

In light of the favorable disposition the Board finds that a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied, including discussion of whether the August 2011 Board hearing was conducted in compliance with Bryant v. Shinseki, 23 Vet. App. 488 (2010) and 38 C.F.R. § 3.103(c)(2) (2013) and whether there was substantial compliance with the Board's January 2012 remand directives, is not required. The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran.

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a). Service connection can be demonstrated for a disease diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). In order to establish service connection, the evidence must generally show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

Alternatively, under 38 C.F.R. § 3.303(b), the second and third Shedden/Caluza elements can be established through a demonstration of continuity of symptomatology. Continuity of symptomatology may be established if a claimant can demonstrate: (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Barr v. Nicholson, 21 Vet. App. 303 (2007). Symptoms, and not treatment, are the essence of any evidence of continuity of symptomatology

For purposes of 3.303(b), where a veteran asserts entitlement to a chronic condition but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013). Arthritis, or degenerative joint disease, is listed as a chronic condition under 38 C.F.R. § 3.309(a). Therefore, any arthritis can be granted service connection on the basis of continued symptomatology since service under 38 C.F.R. § 3.303(b). In addition, arthritis may be presumed to have been incurred in service if it becomes manifest to a degree of 10 percent or more within one year of discharge from service. 38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.307, 3.309. 

A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The Veteran's service treatment records dated in July 1968 indicate that he was involved in a motor vehicle accident, and in pertinent part, complained of back pain. He was diagnosed with bruised muscles. He continued to complain of back problems later in July 1968, and in August 1968, September 1968, and October 1968. All X-ray examinations were negative. A report of an October 1968 orthopedic consultation indicates that the orthopedist considered that the Veteran had possible but doubtful mild thoracic spine disc herniation, however, the Veteran refused the suggested myelogram for further testing. The orthopedist noted that no disc disease was found and he recommended return to full duty. The Veteran's service separation examination and history, dated in June 1970, are silent for any abnormalities of the lumbar spine or complaints of the same. 

The Veteran has asserted, in written statements and during his August 2011 Board hearing, that he first sought VA treatment for a low back disability in the 1970's. The VA treatment records available to the Board begin in 1983, at which time he reported intermittent back pain since 1967. His VA and private treatment records associated with the claims file demonstrate treatment for low back complaints since 1983. An October 2007 private treatment record indicates that the Veteran had traumatic arthritis. A December 2009 VA treatment record includes a diagnosis of chronic back pain due to a degenerative spine disability. A February 2012 private treatment record referred to his low back disability as degenerative joint disease.

At the time of the Veteran's August 2011 Board hearing, he asserted that he has experienced continuous back pain since his in-service back injuries. He described his in-service motor vehicle accident and his treatment for the same, to include medication. In an August 1983 statement, the Veteran's spouse reported that she met the Veteran upon his return home from service and that he had complained of low back pain since that time, for 12 years. In an August 2002 statement, the Veteran's employer reported that he had observed the Veteran complaining of low back pain for the 23 years that he had known him. 

The Board notes here that the Veteran also reported, during his August 2011 Board hearing, a subsequent in-service back injury; however, his service treatment records are silent for such. As the Board herein grants service connection for a low back disability for the reasons set forth below, further inquiry as to the incurrence of a second in-service low back injury is not required. The Board also notes that the Veteran, in his May 2008 Notice of Disagreement, asserted entitlement to service connection for a low back disability on a secondary basis, related to his service-connected neck disability. As the Board herein grants service connection for a low back disability on a direct basis, further inquiry as to the whether his current low back disability is related to his service-connected neck disability is not required.  

The Veteran's private physician submitted a statement in August 2002. She reported that she saw the Veteran for treatment in August 1996, and noted his reported history of his in-service motor vehicle accident and second in-service low back injury. She reported that she had interviewed the Veteran's sister, who asserted that the Veteran had complained of low back pain since his return home from service. She concluded that there was no reason to doubt the report of back pain since separation from service, and that the Veteran's relationship with the medical system and financial problems likely prevented him from seeking more treatment for low back pain. In an October 2007 statement, the physician reported that the Veteran had an old compression fracture and some resultant traumatic arthritis, most likely related to his war injury. 

The private physician did not provide a complete rationale for her October 2007 positive etiological opinion. It also appears that she did not have the opportunity to review the Veteran's claims file. Review of a veteran's claims file, as it pertains to obtaining an overview of the veteran's medical history, is not a requirement for a private medical opinion, and such opinion may not be discounted solely because the private clinician did not review the claims file. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). However, in this case, review of the claims file is required as such would have provided the physician an opportunity to review the Veteran's service treatment records wherein a number of X-ray examinations of his lumbar spine were silent for fracture and physical examinations were silent for a lumbar spine disability. Her etiological opinion is thus not probative evidence in the current appeal. 

However, the absence of a sufficient medical opinion is not fatal to the claim. The Veteran has been diagnosed with degenerative joint disease of the lumbar spine, as discussed above, a chronic diseases listed in 38 C.F.R. § 3.309(a), and the claim is thus established based on continuity of symptomatology. See Walker, 708 F.3d 1331. The Veteran provides a competent and credible account of low back symptomatology, including in-service low back injury and continuous symptoms since separation, and his spouse provides the same, albeit limited to post-service symptomatology. Layno, 6 Vet. App. 465, at 470; Jandreau, 492 F.3d 1372, at 1377. His account in this regard has been generally consistent, including his sworn August 2011 Board testimony. There is no basis upon which to find the Veteran, or his spouse, not credible. 

Therefore, consistent with 38 C.F.R. § 3.303(b), the Veteran's competent, credible and thus probative account of in-service and post-service low back symptomatology, and that of spouse as to post-service low back symptomatology supports the diagnosis of degenerative joint disease of the lumbar spine by medical professionals, satisfying the second and third elements of service connection by demonstrating a continuity of symptomatology. See Davidson, 581 F.3d 1313, at 1316; Jandreau, 492 F.3d at 1376-77. Thus, resolving all doubt in favor of the Veteran, service connection for degenerative joint disease of the lumbar spine, claimed as a low back disability, is warranted.



ORDER

Service connection for degenerative joint disease of the lumbar spine, claimed as a low back disability, is granted, subject to the laws and regulations governing monetary awards.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


